DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/2019, 4/3/2020, and 3/1/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electric working machine, comprising: a housing that includes a first storage, a second storage, and a handle, the handle being situated between the first storage and the second storage; a trigger that is provided to the handle, the handle being configured to be operated by a user of the electric working machine; a brushless motor that is situated in the first storage; a first Hall element that is placed in the first storage, the first Hall element being configured to output a first rotation detection signal in accordance with a rotation position of the brushless motor; a second Hall element that is placed in the first storage, the second Hall element being configure to output a second rotation detection signal in accordance with the rotation position of the brushless motor; a third Hall element that is placed in the first storage, the third Hall element being configured to output a third rotation detection signal in accordance with the rotation position of the brushless motor; a chuck sleeve that is provided to the first storage, the chuck sleeve being configured to attach a tool thereto and the chuck sleeve rotating with a rotational driving force of the brushless motor; a controller that is situated in the second storage, the controller being configured to control the brushless motor in response to operation of the trigger; a resin-molded member that is housed in the handle, the resin-molded member being disposed to extend from the second storage to the first storage, the resin-molded member including a surface, and the resin-molded member containing resin; a first Hall element conductor pattern that is integrally provided to the surface of the resin-molded member, the first Hall element conductor pattern being configured to supply a Hall element drive current from the controller to the first Hall element, the second Hall element, and the third Hall element; a second Hall element conductor pattern that is integrally provided to the surface of the resin-molded member, the second Hall element conductor pattern being configured to supply the Hall element drive current from the first Hall element, the second Hall element, and the third Hall element to the controller; a third Hall element conductor pattern that is integrally provided to the surface of the resin-molded member, the third Hall element conductor pattern being configured to transmit the first rotation detection signal, which is output from the first Hall element, to the controller; a fourth Hall element conductor pattern that is integrally provided to the surface of the resin-molded member, the fourth Hall element conductor pattern being configured to transmit the second rotation detection signal, which is output from the second Hall element, to the controller; a fifth Hall element conductor pattern that is integrally provided to the surface of the resin-molded member, the fifth Hall element conductor being configured to transmit the third rotation detection signal, which is output from the third Hall element, to the controller; and a conductor bar that is integrally provided to the resin-molded member with a portion of the conductor bar being embedded into the resin-molded member, the conductor bar being configured to supply a motor drive current from the controller to the brushless motor.”
Claim 2: “An electric working machine, comprising: an integrally-molded member that includes a surface and contains an insulation material; a first conductor that is integrally provided to the surface of the integrally- molded member, the first conductor being configured to supply a first current; and a second conductor that is integrally provided to the integrally-molded member with a portion of the second conductor being embedded into the integrally-molded member, the second conductor being configured to supply a second current.”
Claim 18: “A method of assembling an electric working machine, comprising: placing an actuator within a housing of the electric working machine; placing a controller within the housing, the controller being configured to control the actuator; and placing an integrally-molded member within the housing, the integrally-molded member being separated from the controller, the integrally-molded member containing an insulation material, the integrally-molded member including a surface, the integrally-molded member being provided with a first conductor and a second conductor, the first conductor being integrally provided to the surface of the integrally molded member, the first conductor being configured to supply a first current, the second conductor being integrally provided to the integrally-molded member, a portion of the second conductor being embedded into the integrally-molded member, and the second conductor being configured to supply a second current.”
Koki et al. (JP 2012-157932) is considered prior art most related to the claimed invention.
Koki teaches (Fig 1-10) a electric working machine (1), comprising: placing an actuator (3) within a housing (2) of the electric working machine (1); placing a controller (8) within the housing (2), the controller (8) being configured to control the actuator (3); and placing an integral member (12) within the housing (2), the integral member being separated from the controller, the integral member including a surface, the integral member being provided with a first conductor (one of multiple FPCs; [0036]) and a second conductor (another of multiple FPCs; [0036]), the first conductor being integrally provided to the surface of the integral member (12), the first conductor being configured to supply a first current, the second conductor being integrally provided to the integral member (12), and the second conductor being configured to supply a second current.

The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomura et al. (US 2014/0148026) teaches a connector for connecting a power cable to an electric device.
Ito et al. (US 2012/0292070) teaches an electric tool having a motor configured to drive a front end tool, a control device, and a storage part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832